Case 3:18-cr-00024 Document 31 Filed on 06/17/19 in TXSD Page 1 of 3

United States ¢,
Southern Q trict of Taxes

IN THE UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS JUN 17 2019
GALVESTON DIVISION ;
David J. Bradley, Clerk of Court
UNITES STATES OF AMERICA)
Plaintiff ) CASE _3:8-CR-24
)
V. ) Notice of Appearance
) Mandatory Judicial Notice
) Motion to Dismiss
) Notice.of Subrogation
JOHN DAVID KNOWLTON )
| )
i Defendant )

 

Notice of Special Appearance - Mandatory Judicial Notice
Metion to Dismiss - Notice of Subrogation

1, with the God given Name of Knowlton, John David shall or will appear as ‘beneficiary of the
estate known as John David Knowlton with JOHN DAVID KNOWLTON being the individual
entity referenced in the case above as is appears, by special appearance only, and not generally,
only for the purpose of a demur to enter this Motion To Dismiss for Failure to State a Claim for
which relief can be granted, and to order the prosecution (plaintiff) to settle any lawful claims
using my right to subrogation.

T respectfully require the court to take Mandatory Judicial Notice of my proper appearance and’
requirements to proceed. I also respectfully do not consent to proceed with matters involving this
| case until this motion is heard, and the documents and'securities are disclosed: fF am compelling
the court or prosecutor to: produce those documents and securities be. brought forth for my
inspection.

| The reason for dismissal is I can only appear in the capacity as a man and as beneficiary and

| executor of the estate named this matter as JOHN DAVID KNOWLTON. I hereby notice the
court that they are now appointed as trustee, to settle and set off any claims brought forth by the
prosecutor. They are now required to fulfill their duties to protect this trust as trustees. With all
due respect to the court, and in the name of due process, I require my rights to be protected and
acted upon.

 
 

Case 3:18-cr-00024 Document 31 Filed on 06/17/19 in TXSD Page 2 of 3

T do not consent to proceeding with matters further, further require the prosecutor to
certify my right to subrogation in writing or deny it under oath upon receipt of this notice.
Silence or net fully answering is fraud when requested of my public trustee. If undisclosed
exemption bonds or securities exist related to this matter, the trustees are authorized to use the
securities that are being generated on this matter to settle all accounts.

This is applicable whether civil or criminal if no damaged party is legitimately present
and testifying as a first hand witness harm, as I am unable to face my accuser in that event. I
demand my right to subregation and recognition as executor. Will the prosecutor certify my right
of subrogation (in writing please)? Then, please set off and settle the account. You (UNITED
STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS GALVESTON DIVISION
for UNITED STATES:OF AMERICA as plaintiff) created the bond in my name using a
fictional ALL capital letter NAME or using a Name with a middle initial, either of which are a
nom de gurre, and all of which I have primary claim to. Please use the bond to settle the charge
or debt. As subrogee I am entitled to all the creditor's rights, privileges, priorities, remedies. and
judgments, unless rebutted specifically by someone with a higher claim.

Yalso require full disclosure of these securities and the filing of any 1099s the court parties may
owes to the IRS for their taxable events on the securities being created, when utilizing the
referenced estate property which I am beneficiary of. If not produced, I shall then have no choice
but to notify the IRS CID if these documents are not processed as a possible tax evasion by the
court and its officers. I further require disclosure of any bonds and securities brought by the
prosecutor, so they can indemnify me if 1am harmed. Please provide the prosecutor’s bond and
insurance claim information upon receipt, or any party interfering with such right shall be held
liable personally. I further require production of any contracts which provide evidence of a
known duty I, a man have to the mentioned statutes. in the claim or case#.3:18-CR-24

If there is man or woman who can make a claim and will testify with first-hand
knowledge of the harm I have caused them, let them come forth and make the claim of a tort
against me, or there does not exist and actual damage by contract of physical harm. Ihave no
knowledge of a contract indicating I have a duty to here. This is yet another reason for dismissal.
If there is no corpus. delicti with proof of harm, or.contract originator, who will testify under oath
as to their damages, this matter must also be dismissed on those reasons alone, or otherwise the
court would be involved in barratry and violation of my God given rights, deprivation of due
process, and J believe this court is therefore also deprived of Article 3 standing to proceed, thus
causing more harm to me if it does proceed: T require the opportunity to settle the matter with
my brother privately if in fact a true contractual or physical harm has occurred.

BILL FOR DAMAGES
 

Case 3:18-cr-00024 Document 31 Filed on 06/17/19 in TXSD Page 3 of 3

Be hereby notified; that any damages to me shall incur a cost and bill for damages by any party
in conspiracy with such false claims, at a rate of $100,000 US Dollars per day, per person, if this
matter continues and beginning 24 after receipt of this noticg, if this-matter is not settled in full.

  
   

LS.

 

Knowlton, John-David as beneficiary of
JOHN DAVID; KNOWLTON

Certificate of Service

On/7 Lt he 2019 I served upon the following parties this Motion and Notice.

Clerk of the Court By personal delivery and recording
Prosecutor

Attorney General of the State of TEXAS: US Dept. of Justice, etc.

Ba JL LS

witon, John-David as beneficiary of JOHN DAVID KNOWLTON
